DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Claims 1-6, 9-11 and 14-16 are allowable. Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I, Group II and Group II, as set forth in the Office action mailed on 11 August 2021, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

3.	Claims 1-6, 9-11 and 14-20 are allowed.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in an interview with Wisu Sul on 28 April 2022.

6.	The application has been amended as follows: 

	In claim 1, at lines 3-4, replace the phrase “(i) providing a hollow polymer fiber, comprised of a cellulosic polymer, polyvinylidene chloride polymer, polyvinylidene chloride copolymer or a polyimide.” with the following:
	“(i) providing a hollow polymer fiber comprised of a polyimide, wherein the polyimide is the reaction product of a dianhydride and a diamine, and wherein the dianhydride is comprised of an aromatic dianhydride that has no rotational freedom within the dianhydride,”

	Cancel claims 7, 8, 12 and 13.

	In original claim 9, renumbered as claim 7, replace the phrase “Claim 8” with the phrase “Claim 1”.

	In original claim 14, renumbered as claim 10, replace the phrase “Claim 13” with the phrase “Claim 1”.

	In original claim 15, renumbered as claim 11, at line 1, replace the phrase “The method of Claim 8, wherein the polyimide is represented by:” with the following:
“A method of making a hollow fiber carbon molecular sieve membrane comprising,
	(i) providing a hollow polymer fiber comprised of a polyimide,
	(ii) heating the hollow fiber polymer to a carbonization temperature in an atmosphere that is non-oxidizing to form a hollow fiber carbon molecular sieve, wherein during at least a portion of the heating a tensile force is applied to the hollow fiber along a length of the hollow polymer fiber to form the hollow fiber carbon molecular sieve membrane, 
wherein the polyimide is represented by:”

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 6, 2022